The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The RCE and the amendment filed on 05/15/22 have been acknowledged and entered. By this amendment claims 10-16 are cancelled; claims 17-20 are withdrawn; and claims 1-9 and 21-27 are pending in the application.

Claims 1-9 and 21-27 are directed to an allowable Species I. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to other Species or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9 and 17-27 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 17 and 21. Specifically, the combination of the semiconductor device, comprising: a gate dielectric layer, located on the isolation structure; a high-k dielectric layer, located on the isolation structure and extended to cover a sidewall and a top surface of the gate dielectric layer; and a protection cap, comprising a metal gate electrode, wherein the metal gate electrode is located on and in contact with a top surface and a sidewall of the high- k dielectric layer, wherein a dielectric constant of the high-k dielectric layer is greater than a dielectric constant of the gate dielectric layer (claim 1); or the combination of the semiconductor device, comprising: an isolation structure, located in the transition region, wherein the isolation structure comprises a first portion and a second portion, the second portion protrudes from a top surface of the first portion and a sidewall of the second portion is exposed; and a stacked structure on the second portion of the isolation structure in the transition region, wherein the stacked gate structure comprises: a gate dielectric layer, located on the isolation structure; a high-k dielectric layer, located on the isolation structure and extended to cover a sidewall and a surface of the gate dielectric layer; and a protection cap, comprising a metal gate electrode located on the high-k dielectric layer, wherein a sidewall of the high-k dielectric layer and a sidewall of the metal gate electrode are flushed with the exposed sidewall of the second portion of the isolation structure (in claims 17 and 21). 

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THERESA T DOAN/Primary Examiner, Art Unit 2814